PER CURIAM:
Milton Leroy Lawrence petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for reconsideration of the district court’s order dismissing his petition under 28 U.S.C. § 2254 (2000). He seeks an order from this court directing the district court to act. Our review of the docket sheet reveals that the district court has denied Lawrence’s motion for reconsideration. Accordingly, because the district court has recently decided Lawrence’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.